THE COURT.
[1] It appears from the face of the application for a stay of execution of the judgment under section 1243 of the Penal Code that the appeal from the judgment is abortive and that the order made after judgment necessarily must be affirmed. The appeal from the judgment was not taken in time. (Pen. Code, sec. 1239; Starr
v. Superior Court, 23 Cal.App. 670 [139 P. 241].) [2] The sufficiency of the indictment could not be questioned on the motion made in the lower court to set aside *Page 367 
the judgment after it had become final. (People v. Mooney,178 Cal. 525 [174 P. 325]; People v. Reid, 195 Cal. 249 [36 A.L.R. 1345, 232 P. 457].)
The application for stay of execution is denied.